Case 2:20-cv-00240-JRG Document 105 Filed 01/22/21 Page 1 of 5 PageID #: 5017




                                 UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

 MAPLEBEAR INC. DBA INSTACART,                           Case Action No. 2:20-cv-240 [JRG]

                                   Plaintiff,

             v.

 CORNERSHOP TECHNOLOGIES, INC.;
 CORNERSHOP TECHNOLOGIES LLC;
 DELIVERY TECHNOLOGIES US, INC.;
 DOES 1-10,

                                   Defendants.

                          FIRST AMENDED DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

     CURRENT                      NEW                                EVENT
     DEADLINE                   DEADLINE

 July 12, 2021                                   Jury Selection – 9:00 a.m. in Marshall, Texas
                                                 before Judge Rodney Gilstrap

 June 17, 2021                                   Pretrial Conference – 9:00 a.m. in Marshall, Texas
                                                 before Judge Rodney Gilstrap

 June 10, 2021                                   File Joint Pretrial Order, Joint Proposed Jury
                                                 Instructions and Form of the Verdict, Responses to
                                                 Motions in Limine, Updated Exhibit Lists, Updated
                                                 Witness Lists, and Updated Deposition
                                                 Designations.

 June 3, 2021                                    *Notify Deputy Clerk in Charge regarding the date
                                                 and time by which juror questionnaires shall be
                                                 presented to accompany by jury summons if the
                                                 Parties desire to avail themselves the benefit of
                                                 using juror questionnaires 1



         1
       The Parties are referred to the Court’s Standing Order Regarding Use of Juror
Questionnaires in Advance of Voir Dire.


{A07/10643/0001/W1692056.1 }
1392355.v2
Case 2:20-cv-00240-JRG Document 105 Filed 01/22/21 Page 2 of 5 PageID #: 5018




 June 3, 2021                               File Motions in Limine

                                            The parties are ordered to meet and confer on their
                                            respective motions in limine and advise the court of
                                            any agreements in this regard by 1:00pm three (3)
                                            business days before the pretrial conference. The
                                            parties shall limit their motions in limine to those
                                            issues which, if improperly introduced into the trial
                                            of the case would be so prejudicial that the court
                                            could not alleviate the prejudice with appropriate
                                            instruction(s).

 June 3, 2021                               File Notice of Request for Daily Transcript or Real
                                            Time Reporting.

                                            If a daily transcript or real time reporting of court
                                            proceedings is requested for trial, the party or
                                            parties making said request shall file a notice with
                                            the Court and e-mail the Court Reporter, Shelly
                                            Holmes, at shelly_holmes@txed.uscourts.gov.

 June 1, 2021                               Serve Pretrial Objections

 May 20, 2021                               Serve Pretrial Disclosures

 May 13, 2021                               Response to Dispositive Motions (including
                                            Daubert Motions). 2 Responses to dispositive
                                            motions filed prior to the dispositive motion
                                            deadline, including Daubert Motions, shall be due
                                            in accordance with Local Rule CV-7(e). Motions
                                            for Summary Judgment shall comply with Local
                                            Rule CV-56.

 April 29, 2021                             Deadline for Filing Dispositive Motions and any
                                            other motions that may require a hearing, including
                                            Daubert motions.




         2
         The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.” Local Rule CV-7(e) provides that a party opposing a motion has 14 days, in addition to
any added time permitted under Fed. R. Civ. P. 6(d), in which to serve and file a response and any
supporting documents, after which the court will consider the submitted motion for decision.

{A07/10643/0001/W1692056.1 }
                                              -2-
1392355.v2
Case 2:20-cv-00240-JRG Document 105 Filed 01/22/21 Page 3 of 5 PageID #: 5019




 April 29, 2021                                     Defendant to Identify and Give Notice of Trial
                                                    Witnesses

 April 22, 2021                                     Plaintiff to Identify and Give Notice of Trial
                                                    Witnesses

 April 15, 2021                                     File Response to Amended Pleadings

 April 15, 2021                                     Mediation to be completed

 April 1, 2021                                      File Amended Pleadings
                                                    (It is not necessary to file a Motion for Leave to
                                                    Amend before the deadline to amend pleadings. It
                                                    is necessary to file a Motion for Leave to Amend
                                                    after the amended pleadings date set forth herein.)

 March 22, 2021                April 9, 2021        Discovery Deadline

 March 18, 2021                                     Deadline to File Motions to Compel Regarding
                                                    Discovery Disputes.

 March 5, 2021                 March 22, 2021       Defendant to designate Expert Witnesses 3
                                                    Expert witness report due
                                                    Refer to Local Rules for required information

 February 5, 2021              February 22, 2021    Plaintiff to Designate Expert Witnesses 4
                                                    Expert witness report due
                                                    Refer to Local Rules for required information

 February 5, 2021              February 12, 2021    Privilege Logs to be exchanged by parties (or a
                                                    letter to the Court stating that there are no disputes
                                                    as to claims of privileged documents).


                                               OTHER LIMITATIONS

         1.       All depositions to be read into evidence as part of the parties’ case-in-chief shall be
                  EDITED so as to exclude all unnecessary, repetitious, and irrelevant testimony;
                  ONLY those portions which are relevant to the issues in controversy shall be read
                  into evidence.

         3
        Plaintiffs who are also Counterclaim Defendants, as well as third-party Counterclaim
Defendants, shall designate Expert Witnesses specific to such counterclaims at this deadline.
         4
          Defendants who are also Counterclaim Plaintiffs shall designate Expert Witnesses
specific to such counterclaims at this deadline.

{A07/10643/0001/W1692056.1 }
                                                      -3-
1392355.v2
Case 2:20-cv-00240-JRG Document 105 Filed 01/22/21 Page 4 of 5 PageID #: 5020




         2.       The Court will refuse to entertain any motion to compel discovery filed after the
                  date of this Order unless the movant advises the Court within the body of the motion
                  that counsel for the parties have first conferred in a good faith attempt to resolve
                  the matter. See Eastern District of Texas Local Rule CV-7(h).

         3.       The following excuses will not warrant a continuance nor justify a failure to comply
                  with the discovery deadline:

                  (a)          The fact that there are motions for summary judgment or motions to dismiss
                               pending;

                  (b)          The fact that one or more of the attorneys is set for trial in another court on
                               the same day, unless the other setting was made prior to the date of this
                               order or was made as a special provision for the parties in the other case;

                  (c)          The failure to complete discovery prior to trial, unless the parties can
                               demonstrate that it was impossible to complete discovery despite their good
                               faith effort to do so.

         4.       Mediation shall be attended, in person, by named parties (if an individual) or by a
                  fully authorized representative (if not an individual) and by lead counsel. Third
                  party insurance carriers who may be obligated to indemnify a named party and/or
                  who owe a defense to any party shall also attend mediation, in person, by means of
                  a fully authorized representative. Non-compliance with these directives shall be
                  considered an intentional failure to mediate in good faith.

         5.       Any motion to alter any date on the DCO shall take the form of motion to amend
                  the DCO. The motion to amend the DCO shall include a proposed order that lists
                  all of the remaining dates in one column (as above) and the proposed changes to
                  each date in an additional adjacent column (if there is no change for a date the
                  proposed date column should remain blank or indicate that it is unchanged). In other
                  words, the DCO in the proposed order should be complete such that one can clearly
                  see all the remaining deadlines and the changes, if any, to those deadlines, rather
                  than needing to also refer to an earlier version of the DCO.

         6.       Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides
                  that “[o]n the first appearance through counsel, each party shall designate a lead
                  attorney on the pleadings or otherwise.” Additionally, once designated, a party’s
                  lead attorney may only be changed by the filing of a Motion to Change Lead
                  Counsel and thereafter obtaining from the Court an Order granting leave to
                  designate difference lead counsel.




{A07/10643/0001/W1692056.1 }
                                                        -4-
1392355.v2
Case 2:20-cv-00240-JRG Document 105 Filed 01/22/21 Page 5 of 5 PageID #: 5021




       So Ordered this
       Jan 22, 2021




{A07/10643/0001/W1692056.1 }
                                    -5-
1392355.v2
